DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 5-13 and 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
For claim 1, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, a rotating electric machine comprising a controllable circuit, wherein the controllable circuit is a self-controlled circuit configured to self-act depending on the voltage across said rotor winding , the self-controlled circuit comprising:
a discharge resistor which dissipates at least part of the field magnetization current to lower the magnetization of said rotor winding, and
a triggering circuit connected in parallel with the rotor winding and with a main circuit, the triggering circuit being configured to force at least part of the field magnetization current to flow through the discharge resistor of the main circuit in a magnetization direction to lower the magnetization of the rotor winding, the main circuit comprises at least one controllable component being a thyristor, in series connection with the discharge resistor, the triggering circuit being connected to the controllable component to force at lease a part of the field magnetization current to flow through discharge resistor based on the voltage across the rotor winding,
wherein the controllable component comprises a control gate to be blocked or not and two main power terminals, and configured to allow the current flow from a first main power terminal to a second main power terminal when the control gate is activated, and the triggering circuit being connected to the control gate of the controllable component,

Claims 5-13 and 15-16 are allowed because they depend on claim 1.
The prior art made of record in form 892 and 1449, discloses a motor assembly. One of the closest prior art US 7,633,259 B2 to Fish discloses a brushless excitation system used to provide excitation power to an electric machine. The brushless excitation system comprises a permanent magnet generator including a rotor and a stator; an exciter including a stator and a three phase rotor; a rectifier including diodes and a voltage amplitude limiter assembly connected parallel with each of diodes; and a generator including an excitation field apparatus, a stator magnetically coupled to field apparatus and a plurality of electrical transmission conduits, wherein the voltage amplitude limiter assembly includes at least one resistor and at least one transient voltage suppressor electrically coupled with the at least one resistor to form at least one voltage suppression unit which is configured to reduce a voltage amplitude excursion of an electrical signal received that exceed a predetermined voltage amplitude. The system is used to transmit the electrical signal through the rectifier and the voltage suppression unit such that voltage amplitude excursions of the electrical signal are facilitated to be reduced. In the examiner’s opinion the claims are deemed to be directed to a non-obvious improvement over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852. The examiner can normally be reached (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272 2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI T DINH/Primary Examiner, Art Unit 2846